Eisii, J.
An entry made by a proper officer upon an execution issued from a judgment rendered in 'a justice’s court, unless recorded upon the execution docket of the superior court of the county where the defendant resides, will not, even as between the parties to the judgment, arrest the running of the dormancy statute. Civil Code, §§ 3761, 3762; Nowell v. Haire, 116 Ga. 386.

Judgment affirmed.


All the Justices concur.

Affidavit of illegality. Before W. S. Upshaw, judge pro hac vice. Morgan superior court. September 1, 1902. .
J. R. Rolland, for plaintiffs.
George <& Anderson, for defendant.